When this matter came on for trial, after delayed trial setting and a previous continuance, objector/counter-claimants Faleulu Puletasi and Utaga Niuatoa were the only parties present and ready for trial. Trial therefore proceeded without the claimant, Fa'amaoni Vaita, who is reportedly living in Guam, and without objector Lusi P. Tivao, who seems to have lost interest in the matter, having failed to comply with the *26Clerk’s notice to file answers to the questionnaires made and provided for in these cases.
At the conclusion of the evidence, Faleulu moved to disqualify Utaga on the basis that Utaga did not meet the residency requirement of A.S.C.A. § 1.0404. This enactment states in pertinent part:- "[N]o one is eligible to claim or object to the succession to a matai title unless he has resided in American Samoa for one calendar year immediately preceding the date of the claim or objection." The evidence clearly shows Utaga to be ineligible. He actually resides with his family in San Francisco where he concedes he has owned a home for the last ten years and where he has been in the employment of private industry since his retirement in 1980 from the United States Air Force. He occasionally visits the territory. In his defense, Utaga claims to be an American Samoan resident because he is a matai and a registered voter. This argument begs the question. The right to vote in American Samoa also entails, not surprisingly, a residency criterion. See Rev. Const. Am. Samoa art. II, § 7. It is residency, among other things, that determines the right to vote and not vice versa.1 We accordingly hold that Utaga M. Niuatoa is currently ineligible to claim succession to the title Niuatoa.
On the other hand, the evidence also shows that candidate Faleulu does meet the basic qualifications and is eligible to claim succession to the title Niuatoa. Accordingly, Faleulu Aneterea Puletasi shall be registered as the successor to the matai title Niuatoa attached to the village of Olosega. Certification to the Territorial Registrar pursuant to A.S.C.A. § 1.0409 shall be made accordingly.
It is so Ordered.

 Cf. A.S.C.A. § 1.0412 (a): "Any matai absent from American Samoa for more than one year may be removed from his title upon petition filed in the High Court by any member of the family of the absent matai."